Citation Nr: 1623850	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-37 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lower abdominal disability, to include cirrhosis, hepatitis C, pancreatitis, and a stomach condition.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to June 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which, in relevant part, denied entitlement to service connection for cirrhosis, chronic pancreatitis and stomach condition, claimed as chronic liver, pancreas and stomach conditions.  Jurisdiction subsequently was transferred to the RO in Montgomery, Alabama.  In April 2015, the Board remanded the appeal for additional development.  

Although the most recent February 9, 2016 supplemental statement of the case was returned as undeliverable, the claims file reflects that on February 26, 2016 the Veteran was contacted by the AOJ and in a Report of Contact it was noted that the Veteran acknowledged having received and reviewed the February 2016 supplemental statement of the case.  He also provided his new mailing address.  

The issue of entitlement to service connection for a psychiatric disability was raised by the record in the Veteran's September 2009 VA Form 9.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In April 2015 the Board remanded the Veteran's claim for service connection for a lower abdominal disability, to include cirrhosis, hepatitis C, pancreatitis, and a stomach condition, because it determined, in pertinent part, that the outcome was inextricably intertwined with a reasonably raised, but unadjudicated service-connection claim for a psychiatric disability.  (The intertwined aspect being whether the Veteran's claimed abdominal disabilities are related to alcohol dependence etiologically related to the claimed psychiatric disability).  The Board referred the Veteran's psychiatric disability claim to the AOJ for initial adjudication.  The Board instructed that unless evidence obtained pursuant to the remand directives established that the claimed lower abdominal disability was etiologically related to service on a direct basis, final readjudication of the claim should be deferred pending adjudication of the intertwined psychiatric disability claim in the first instance.  

Pursuant to the Board's remand, the AOJ obtained a medical opinion addressing the etiology of the Veteran's lower abdominal disability.  The examiner did not relate the condition to service.  The AOJ readjudicated the claim in a February 2016 supplemental statement of the case and returned the case to the Board.  However, the AOJ has yet to adjudicate the intertwined psychiatric disability claim as instructed.  As such, the Veteran's service-connection claim for a lower abdominal disability must once again be deferred, pending the outcome of the Veteran's service-connection claim for a psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to develop and adjudicate the claim for service connection for a psychiatric disorder.  If that claim is not allowed, inform the Veteran of his appeal rights. 
 
2.  Then, readjudicate the claim of entitlement to service connection for a lower abdominal disability, to include cirrhosis, hepatitis C, pancreatitis, and a stomach condition, including as secondary to alcohol dependence associated with a service-related psychiatric disability.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






